Order insofar as it denies the motion by individual defendants, under rule 90 *760of the Rules of Civil Practice to compel the plaintiff separately to state and number the causes of action contained in the present amended complaint, under rule 102 of the Rules of Civil Practice to make certain allegations more definite and certain, and under rule 103 of the Rules of Civil Practice to strike out certain allegations as irrelevant, etc., reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs, to the extent of requiring the plaintiff to serve an amended complaint in which there shall be separately stated and numbered the two or more causes of action now mingled together, to wit: (1) The cause of action against defendants Ella Hubbell and Yictoria Miller, copartners doing business as The Convalite Company, for breach of the contract; (2) the cause of action against such of defendants as the plaintiff claims are liable for wrongfully inducing the breach of the contract; and (3) if the plaintiff contends that the matters alleged in paragraphs “ Twenty-Sixth ” and “ Twenty-Seventh ” of the present complaint rendered any of defendants liable to the plaintiff independent of the claimed wrong in inducing the breach of the contract, then separately stating and numbering such alleged cause 'of action. This disposition makes it unnecessary to consider the balance of the motion." No opinion. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.